ORDER
Ness, Chief Justice:
This matter is before the Court upon the Petition of the Board of Commissioners on Greivances and Discipline requesting the Court to temporarily suspend the respondent from the practice of law and to order an audit of his bank accounts. Upon hearing arguments of counsel in this matter,
It is the order of the court that:
(1) The respondent is temporarily suspended from the practice of law immediately, until the further order of this Court.
(2) The respondent is enjoined from using, drawing checks on or withdrawing funds from any bank account that he may have.
(3) The respondent is enjoined immediately from disposing of any lands which he may have in his own name or any interest in land which he may have until the further order of this Court.
It is further ordered that the respondent will be permitted to mortgage any real estate which he may own jointly or severally in a sum sufficient to pay the principal amount due in the case entitled: In the Matter of John Henry Jackson; provided, the money is held in trust by the respondent to be paid to South Carolina Title Insurance Company, of Columbia, South Carolina, at which time if that is done, the bank account and other lands will be released.
The respondent has confessed judgment in the sum of Thirty-nine Thousand Seven Hundred Fifty ($39,750.00) Dollars with interest, costs and attorney’s fees which will be paid on or before 5:00 o’clock p.m., on March 17,1986. Failure to comply with any of the terms of this order shall constitute contempt of court and the respondent shall be subject to immediate incarceration.
All of which is so ordered.